Citation Nr: 0125398	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  96-05 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for disorders of the 
feet and right ankle.

2.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to an increase in a 10 percent rating for 
residuals of a punji stick wound of the right upper thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 RO rating decision that denied 
service connection for swelling of the feet (later described 
as disorders of the feet and right ankle); awarded service 
connection and a 10 percent rating for PTSD; and denied an 
increase in a 0 percent rating for residuals of a punji stick 
wound of the right upper thigh.  The veteran had an RO 
hearing in June 1995.  In a November 1995 decision, the RO 
granted an increased 10 percent rating for residuals of the 
right upper thigh wound.  Another RO hearing was held in 
January 1997.  A November 2000 RO decision awarded a 30 
percent rating for PTSD.  The veteran continues to appeal the 
service connection issue and the issues for higher ratings 
for these two conditions.  A Board videoconference hearing 
was held in May 2001.

The present Board decision addresses the issue of service 
connection for disorders of the feet and right ankle, as well 
as the issue of an increased rating for residuals of a punji 
stick wound of the right upper thigh.  The issue of a higher 
rating for PTSD is the subject of the remand at the end of 
the Board decision.

The Board notes certain matters which are not on appeal.  In 
a December 1994 rating decision, the RO also denied service 
connection for a skin condition secondary to Agent Orange 
exposure, service connection for hypertension, and an 
increased rating for service-connected residuals of malaria.  
The veteran initiated an appeal of these issues, but he 
withdrew his appeal as to these issues in June 1995, and thus 
these issues are not before the Board.  38 C.F.R. § 20.204 
(2001).  In a September 1996 statement, the veteran again 
requested service connection for a skin condition as a result 
of Agent Orange exposure.  If the veteran wishes to reopen 
his claim for service connection for such condition, he must 
submit new and material evidence to the RO.  This matter is 
not before the Board and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Disorders of the feet and right ankle began many years 
after service and were not caused by any incident of service 
or by the veteran's service-connected residuals of a punji 
stick wound of the right upper thigh.

2.  Service-connected residuals of a punji stick wound of the 
right upper thigh are manifested by a tender and painful 
scar.  The scar does not cause functional impairment, and the 
condition does not involve muscle damage.


CONCLUSIONS OF LAW

1. Disorders of the feet and right ankle were not incurred in 
or aggravated by active service and are not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2001).

2.  Service-connected residuals of a punji stick wound of the 
right upper thigh are no more than 10 percent disabling.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from August 
1968 to April 1970.  His service personnel records show he 
served in Vietnam, performed infantry duties, and was awarded 
decorations indicating combat service, including the Combat 
Infantryman Badge and Purple Heart medal.  Service medical 
records show no abnormalities of the feet or ankles.  In 
August 1969, he sustained a punji stick wound to the right 
upper thigh; treatment included incision and drainage, 
irrigation, and suturing of the wound.  Later service medial 
records do not show problems from this injury.  At the April 
1970 service separation examination, the feet and lower 
extremities were found to be normal, and on an accompanying 
medical history form the veteran denied any pertinent 
problems.

There are no medical records of any disorders of the feet or 
ankles for many years after service.  Medical records from 
the early 1990s show treatment, including chiropractic 
treatment, for a back disorder and other ailments.

In September 1992, the RO granted service connection and a 0 
percent rating for residuals of a punji stick wound to the 
right upper thigh (a scar).

In March 1994, the veteran claimed service connection for 
swelling of the feet.

In July 1994, on VA examination, there were no complaints 
specifically involving the feet or ankles.  The veteran gave 
a history of a punji stick wound of the right posterior thigh 
near the gluteal fold.  Examination showed a well-healed 
transverse 3 cm scar of the posterior right thigh.  The 
veteran related that over the past 3 years he had been told 
that he had hypertension, and he was taking medication for 
that condition.  He also reported he was seeing a 
chiropractor for low back pain and osteoarthritis of multiple 
joints, and he said these problems had been present for 3 to 
4 years.  Examination of the lower extremities was normal, 
pulses were full in the feet, there was no evidence of edema, 
and gait was normal.  Diagnoses included probable 
osteoarthritis, and pedal edema by history of unknown cause.

In August 1994, the veteran was seen at a VA clinic and 
complained of right leg problems which he attributed to a 
punji stick injury in service.  The assessment was chronic 
painful scar from a punji stick injury, and probable neuroma.

In December 1994, the RO denied service connection for 
swelling of the feet (this was later described as disorders 
of the feet and right ankle), and denied a compensable rating 
for the residuals of the right thigh wound.
  
In June 1995, the veteran testified at an RO hearing.  He 
reported that he had first noticed swelling in his feet 10 to 
12 years ago, but he also said he had some swelling of the 
feet after the right thigh wound and after having malaria in 
service.  He indicated he had never had treatment for 
swelling of the feet.  He said that the scar from the right 
thigh wound was painful.

At a July 1995 VA examination of the right thigh wound, it 
was noted there was a 5.5 by 2.5 cm pale slightly curved scar 
on the proximal medial aspect of the right thigh just below 
the groin.  The scar was slightly tender to touch, and there 
was no erythema or foreign body.  It was noted there was no 
evidence of any loss of muscle substance below the scar.  The 
examiner commented that it was unclear why the scar should be 
so tender, but perhaps there was a neuroma causing the 
discomfort.  The diagnosis was status post punji stick wound 
to the right upper thigh region with a well-healed tender 
scar.

At a November 1995 VA examination, the veteran said he had 
swelling of the feet, particularly the right one.  The 
examiner noted that the veteran was taking medication for 
hypertension, which could cause ankle swelling, although such 
was unlikely.  The veteran denied a history of right ankle 
injuries such as sprains or fractures.  Examination showed 
some slight right ankle swelling and other signs suggestive 
of some localized problem with the joint.  X-rays of the 
right ankle and foot showed irregularity of the inferior 
tibial tip that was consistent with old trauma, irregularity 
of the medial malleolus that may also have represented 
previous traumatic injury, spurring of the calcaneus 
inferiorly and posteriorly most likely secondary to 
degeneration, and no acute fractures were identified.  The 
clinical examiner diagnosed mild right ankle arthralgia with 
minimal swelling, and X-ray findings consistent with 
degenerative joint disease changes.  The doctor said the mild 
ankle edema was secondary to degenerative arthritis of the 
ankle stemming from old ankle trauma, and unrelated to the 
punji stick wound of the right upper thigh.  

In November 1995, the RO granted an increased 10 percent 
rating for the right upper thigh scar from the punji stick 
wound.

VA and private medical records show ongoing treatment for 
foot and ankle problems.  In January 1996, the veteran 
reported that he had been having some persistent soreness in 
his right foot and heel for the last several months.  The 
assessment was plantar fasciitis.  It was noted that X-rays 
showed some calcification of the Achilles tendon.  A February 
1996 treatment record indicates that the veteran had 
persistent pain in his right heel secondary to plantar 
fasciitis.  Records from March 1996 note he had right ankle 
tendonitis and gave a history of a punji stick injury.  He 
was treated in April 1996 for right foot and ankle pain, and 
he was found to have persistent plantar fasciitis and 
evidence of Morton's neuroma.  May 1996 treatment records 
indicate that the veteran was seen for right ankle 
tendonitis.  The provisional diagnosis was plantar fasciitis.  
He presented with complaints of pain under the heel and top 
of the forefoot on the right in July 1996.  The assessment 
was heel spur formation secondary to old trauma.  Later in 
July 1996, he was seen for mid-foot arch pain.  He sought 
additional treatment for chronic pain of both arches, ankles, 
and knees in October 1996.  The assessment at that time was 
peripheral neuropathy involving both lower extremities, as 
well as both hands, secondary to alcohol abuse, and 
neurogenic pain of both feet, greater on the right arch, with 
instability.  Records from November 1996 note he had a 
history of alcohol abuse, peripheral neuropathy possibly 
secondary to alcohol abuse, complaints of pain in the right 
leg, ankle, and foot, and a history of a punji stick injury.  

The veteran appeared at an RO hearing in January 1997.  He 
mentioned that he was being treated for his feet and right 
ankle.  He said that he suffered trauma to the extremity when 
he jumped from helicopters during combat missions in service.  
He stated that he had not received medical treatment for this 
problem until 10 or 15 years ago, but that there had been 
problems with the feet and right ankle since his separation 
from active duty.  The veteran said his service-connected 
right thigh scar was tender and painful, and he asserted this 
condition affected the muscle functioning of his right leg.

Records of VA outpatient treatment in January 1997 reflect 
that the veteran sought treatment for bilateral lower 
extremity pain, right greater than the left, and he claimed 
it had been getting progressively worse since service.  He 
had alcohol peripheral neuropathy with bilateral lower 
extremity pain, right greater than left, that reportedly 
caused a gait disorder and falls.  Subsequent VA outpatient 
treatment records from 1997 show that the veteran switched 
from walking with a cane to walking with a walker and that he 
ambulated independently with a minimal antalgic gait on the 
right.  Assessments included peripheral sensory neuropathy.

In June 2001, the veteran testified at a Board 
videoconference hearing.  With respect to disorders of the 
feet and right ankle, he variously reported that symptoms had 
been present for a few years or had been present since 
service.  He said his service-connected right thigh scar was 
painful, and he felt it interfered with his ability to walk.

II.  Analysis

Through discussions in the rating decisions, statement of the 
case, and supplemental statements of the case, the veteran 
has been notified of the evidence needed to substantiate his 
claim for service connection for disorders of the feet and 
right ankle, and to substantiate his claim for an increase in 
the 10 percent rating for service-connected residuals of a 
punji stick wound of the right upper thigh.  Medical records 
have been obtained, the veteran has been provided VA 
examinations, and he has had three personal hearings.  The 
evidence compiled with respect to these claims does not point 
to the existence of any additional evidence that would be 
relevant.  The Board is satisfied that the facts relevant to 
these claims have been properly developed.  The notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified 
at 38 C.F.R. § 3.159).

A.  Service connection for disorders of the feet and right 
ankle

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttable presumed for certain 
chronic diseased, including arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.

In the case of any veteran who engaged in combat with the 
enemy in active service, the VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected, but it is an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  In determining if there is 
such clear and convincing evidence, all evidence should be 
considered including availability of medical records, the 
nature and course of a disease or disability, the amount of 
time that has elapsed since service before there is a 
complaint of the condition, and any other relevant factors.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996). 

The veteran served on active duty from 1968 to 1970, 
including combat service in Vietnam.  He is service connected 
for residuals of a punji stick wound to the right upper thigh 
which he sustained in Vietnam.  His service medical records 
show no disorders of the feet or right ankle, and the service 
separation examination noted the feet and lower extremities 
were normal.  There is no medical evidence of arthritis of 
the feet or right ankle within the year after service, as 
required for a presumption of service connection.  In fact, 
there is no medical evidence of any disorders of the feet and 
right ankle until the 1990s, many years after service.  The 
recent medical records show various diagnoses such as plantar 
fasciitis of the feet, alcoholic peripheral neuropathy, and 
degenerative changes of the right ankle.  The veteran often 
has reported that problems with his feet and right ankle 
began in the past few years, but at times he has asserted 
they have been present since service.  

Even assuming the applicability of the combat provisions of 
38 U.S.C.A. § 1154, there is clear and convincing evidence 
that the current disorders of the feet and right ankle are 
not related to service.  Again, the service medical records, 
and medical records for many years after service, show no 
problems with the feet and right ankle.  Histories given on 
recent examinations and treatment visits have generally 
placed the onset of the problems within the past few years, 
and such histories appear more reliable than the veteran's 
vague and inconsistent statements that the problems have 
existed since service.  The nature of alcoholic peripheral 
neuropathy (i.e., due to alcohol abuse) affecting the feet 
indicates no service relationship.  While recent medical 
records indicate that degenerative changes of the right ankle 
may be due to trauma, there is no credible evidence that 
causative trauma occurred in service; the medical evidence 
does not link the current problems to any remote service 
trauma.  The evidence as a whole clearly indicates that the 
variously diagnosed disorders of the feet and right ankle 
began long after service and are unrelated to service.

As to secondary service connection, the veteran has 
maintained that problems with his feet and right ankle are 
associated with his service-connected residuals of a punji 
stick wound to the right upper thigh.  However, a VA 
examination found no such relationship, and as a layman the 
veteran has no competence to give a medical opinion on 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
There is no probative evidence to support the theory of 
secondary service connection.

In sum, the evidence proves that disorders of the feet and 
right ankle began many years after service and were not 
caused by any incident of service or by the service-connected 
residuals of a punji stick wound of the right upper thigh.  
Disorders of the feet and right ankle were not incurred in or 
aggravated by service, nor are they proximately due to or the 
result of a service-connected disability.  Neither direct nor 
secondary service connection is warranted.  As the 
preponderance of the evidence is against the claim for 
service connecton for disorders of the feet and right ankle, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

B.  Increase in 10 percent rating for residuals of a punji 
stick wound 
to the right upper thigh

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

A 10 percent rating may be assigned for a superficial scar 
which is tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Scars may also be 
rated based on limitation of function of the part affected. 
38 C.F.R. § 4.118, Diagnostic Code 7805.

During service in Vietnam the veteran sustained a punji stick 
wound to the right upper thigh area.  The service medical 
records show no muscle injury or other complications from the 
wound.  Recent medical records, including VA examinations, 
note the veteran has a tender and painful scar from the right 
thigh punji stick wound, and it was noted there is no 
associated muscle damage.  While the veteran has attributed 
various right lower extremity problems to the wound of his 
right upper thigh, he is a layman and does not have 
competence to give a medical opinion on such matters.  
Espiritu, supra.  The medical records themselves show that 
right lower extremity problems are unrelated to the right 
upper thigh wound.  No functional impairment of the right 
lower extremity from the right upper thigh wound scar is 
shown.

The veteran is currently in receipt of the maximum 10 percent 
rating for a tender and painful scar of the right upper 
thigh.  While higher ratings would be permitted if there was 
functional impairment from the scar, or if there was muscle 
damage from the service injury, such is not possible here, 
since the evidence establishes no such functional impairment 
or muscle damage.  The preponderence of the evidence is 
against the claim for an increase in a 10 percent rating for 
residuals of a punji stick wound to the right upper thigh.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for disorders of the feet and right ankle 
is denied.

An increased rating for residuals of a punji stick wound of 
the right upper thigh is denied.






REMAND

The veteran also claims a rating higher than 30 percent for 
service-connected PTSD.  The Board finds there is a further 
VA duty to assist the veteran in developing evidence 
pertinent to this claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (2001) (to be codified at 
38 C.F.R. § 3.159).

The last VA compensation examination for PTSD was in 1998, 
and the last VA treatment records for this condition are from 
1998.  At his 2001 Board hearing, the veteran asserted that 
his PTSD had worsened, and he related that he had been 
receiving weekly VA treatment (Vet Center or other VA 
treatment) for the condition.  Under the circumstances of 
this case, all ongoing VA treatment records should be 
obtained, and a current compensation examination should be 
provided.

Accordingly, this issue is remanded for the following 
actions:

1.  The RO should obtain copies of all 
of the veteran's VA psychiatric 
treatment records (from the Vet Center 
or other VA facility) dated during and 
since 1998.

2.  Thereafter, the veteran should 
undergo a VA psychiatric examination to 
determine the severity of his PTSD.  The 
claims folder should be provided to and 
reviewed by the doctor in conjunction 
with the examination.  All signs and 
symptoms necessary for rating the 
disability should be reported in detail.  
The doctor should assess the degree of 
occupational and social impairment due 
solely to PTSD; a Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.

3.  Thereafter, the RO should review the 
claim for a higher rating for PTSD.  If 
the claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


 



